Citation Nr: 0731346	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-35 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a seizure 
disorder has been submitted and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for primary cerebellar 
dysfunction, under the provisions of 38 U.S.C.A. § 1151 
allegedly as a result of Dilantin use prescribed by a VA 
medical facility.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1950 to July 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and May 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The veteran had a hearing before 
the Board in July 2007 and the transcript is of record.

The June 2005 rating decision declined to reopen the 
veteran's claim of entitlement to service connection for a 
seizure disorder finding no new and material evidence.  A 
subsequent Statement of the Case (SOC), however, reopened the 
claim and denied it on the merits.  Regardless of the RO's 
actions, the Board is required to consider whether new and 
material evidence has been received warranting the reopening 
of the previously denied claim. See Barnette v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations 
by ignoring issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims). Thus, the issue on appeal has been 
characterized as shown above. 

During the veteran's hearing, he testified that he believes 
prior rating decisions denying entitlement to service 
connection for his seizure disorder were clearly and 
unmistakingly erroneous (CUE).  At the time, the veteran 
could not recall which specific rating decision he disputes, 
but he recalls applying for service connection several times 
in the past and the medical records at the time, he believes, 
constituted a grant of benefits sought.  This issue has never 
been considered by the RO.  The RO should attempt to contact 
the veteran to clarify which specific rating decision he is 
alleging CUE.  The issue is REFERRED to the RO for proper 
adjudication.

The issues of entitlement to service connection for a seizure 
disorder and primary cerebellar dysfunction under the 
provisions of 38 U.S.C.A. § 1151 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  A February 2003 rating decision, in pertinent part, 
denied service connection for a seizure disorder, finding 
that the medical evidence did not show a current diagnosis of 
a seizure disorder.  

2.  Evidence received since the February 2003 decision raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The February 2003 rating decision that denied the claim 
for entitlement to service connection for a seizure disorder 
is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the February 2003 rating decision 
is new and material, and, therefore, the claim may be 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Since the seizure disorder claim is being reopened, 
any deficiencies in notice were not prejudicial to the 
veteran. 

New and Material

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran claims his current seizure condition was incurred 
by an in-service head injury where he was thrown off a jeep 
and hit his head after a bomb explosion.  The veteran's claim 
was denied multiple times in the past.  The last final 
decision was a February 2003 rating decision where the RO 
found no medical evidence of a current disability linked to 
any remote incident of service.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period. 
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  Here, the veteran filed a timely NOD to the 
February 2003 rating decision, but subsequently withdrew the 
appeal in a November 2004 statement.  Therefore, the February 
2003 rating decision is final.

At the time of the February 2003 decision, the record 
included service medical records, which do not confirm the 
in-service head injury, post-service treatment records 
including a hospitalization record from 1954 indicating a 
history of "blackouts" and a diagnosis of "conversion 
reaction," and private treatment records indicating a 
history of seizures and a diagnosis of a vestibular disorder.

Since February 2003, potentially relevant evidence received 
includes VA outpatient treatment records from 2004 to 2005 
and various private medical opinions submitted in 2003 and 
2005 from Dr. Phillip, Dr. Crisafulli, Dr. Friedman and Dr. 
Karanasias.
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Here, the veteran was denied service connection based on a 
lack of evidence showing he has a current seizure disorder 
related to any incident of service.  For evidence to be new 
and material in this matter, it would have to tend to show 
that the veteran currently has a seizure disorder related to 
any remote incident of service. 

The VA outpatient treatment records do not include such 
evidence, but rather merely show continued prescribed 
Dilantin, which is an anti-seizure medication. 

Private medical opinions submitted, on the other hand, show 
the veteran's history of epilepsy linking his seizures to the 
in-service head trauma.  Most significantly, Dr. Karanasias, 
in a June 2005 statement, diagnosed the veteran with "stable 
epilepsy" noting an over 50 year history and the veteran's 
in-service head trauma.  Other private records indicate a 
diagnosis of vestibular disorder linked to the veteran's 
alleged in-service head trauma. 

The new evidence shows at least one definitive diagnosis of 
epilepsy and at least the possibility that the veteran's 
condition is related to his military service.  The Board, 
therefore, finds that the evidence received subsequent to 
February 2003 is new and material and serves to reopen the 
claim for service connection for a seizure disorder.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a seizure disorder, the 
claim is reopened, and, to that extent only, the appeal is 
granted.




REMAND

Again, the veteran alleges his seizure disorder is a result 
of an in-service head injury.  Less than one year out of 
service, moreover, the veteran was hospitalized in a VA 
facility for multiple blackout spells, the last of which 
caused a serious automobile accident.  At the time, the 
veteran was treated with a medication called Dilantin.  He 
alleges he was first prescribed the medication by a VA 
facility and continued taking it for 50 years.  He recently 
was diagnosed with primary cerebellar dysfunction and alleges 
his condition is due to an adverse reaction to Dilantin. 

Initially, the Board notes the veteran's in-service head 
injury is not confirmed in his service medical records.  
Indeed, his service medical records appear to be incomplete.  
Accordingly, the RO should make attempts to verify the 
incident through other means.  Specifically, the veteran 
alleges he was in a Jeep accident while stationed in Korea in 
1952 when a bomb exploded.  He alleges he was thrown from the 
Jeep and hit his head during this combat encounter.  The RO 
should obtain the veteran's personnel records to verify 
whether the veteran was ever in combat.  Additionally, to the 
extent the veteran can specify the actual time frame of the 
accident, the RO should request unit records from the 
relevant time frame to see if the accident is documented.

After service, the Board finds significant the veteran was 
hospitalized in March 1954, less than one year from 
discharge, for blackout spells.  Although he was not formally 
diagnosed with a seizure disorder at the time, the veteran's 
testimony that his symptoms have been continuous since 
service is highly credible.  See also Buchanan v. Nicholson, 
No. 05-7174 (Fed. Cir. June 14, 2006)(lay evidence presented 
by the veteran concerning his continuity of symptoms after 
service is credible and ultimately competent, regardless of 
the lack of contemporaneous medical evidence). 

Currently, the veteran submitted various statements from 
private doctors indicating a 50 year history of seizures 
related to an in-service head injury.  The statements also 
indicate the veteran currently has a cerebellar dysfunction 
likely due to an adverse reaction to Dilantin.  Aside from 
the statements submitted by the veteran, the medical records 
from these doctors are not of record.  The RO should make an 
effort to obtain these and any other private treatment sought 
for his claims on appeal.

A June 2005 statement from Dr. Karanasias indicates a current 
diagnosis of "stable epilepsy" with a noted history of 
epilepsy for over 50 years.  The veteran was afforded a VA 
examination in October 2002 where the examiner could not 
confirm or deny the veteran's claimed seizure disorder 
because objective tests at the time were negative.  The 
examiner did not render an opinion with regard to etiology 
because no formal diagnosis was rendered.  Given the new 
evidence of a current condition, the veteran should be 
afforded a new VA examination to ascertain the likely 
etiology of any current seizure disorder found in light of 
any incident of service and in light of the veteran's 
continuity of symptomatology. 

Similarly, statements from Dr. Friedman and Dr. Karanasias 
suggest the possibility that the veteran has chronic Dilantin 
toxicity causing his cerebellar dysfunction.  It is well 
documented that the VA had, in the past, prescribed the 
veteran Dilantin for his seizures.  It is also clear, 
however, that his private doctors did as well.  During his 
Board hearing, the veteran testified that the VA first 
prescribed the medication and his private physicians 
continued the prescribed treatment until it caused the 
additional disability.

The veteran has never been afforded a VA examination to 
ascertain the likely etiology of the veteran's cerebellar 
dysfunction and whether the VA medical facility is 
responsible for the veteran's current condition.  A VA 
examination is indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from September 2005 to the 
present. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify the 
specific time frame of the alleged in-
service head injury.  Thereafter, 
employing the time frame specified, the RO 
should ask the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) to provide unit records for Btry A 
999th AFA Battalion to determine whether 
the alleged enemy attack is documented. 

2.  As NPRC to provide the veteran's 
personnel records to determine whether he 
was every involved in combat related 
duties and to verify his time period in 
Korea.

3.  Obtain the veteran's medical records 
and treatment from the VA medical system 
in Providence, Rhode Island from September 
2005 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

4.  Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from any private medical 
provider sought for his seizures and 
cerebellar dysfunction, to include Dr. 
Phillip, Dr. Crisafulli, Dr. Friedman and 
Dr. Karanasias.  These medical records 
should then be requested, and the RO 
should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented. 

5.  After obtaining the above records to 
the extent available, schedule the veteran 
for appropriate examinations for his 
claimed seizure disorder and primary 
cerebellar dysfunction, to include 
Dilantin toxicity, to determine the extent 
and likely etiology of any condition(s) 
found, specifically addressing whether the 
veteran's conditions are related to any 
incident of service, the continuity of his 
symptoms or related to any medications 
prescribed by the VA, to include Dilantin.  
Specifically, the examiner must render an 
opinion as to the following questions:

(a)  Does the veteran currently have a 
seizure disorder directly related to any 
incident of service? 

(b)  Does the veteran currently have 
primary cerebellar dysfunction, to include 
Dilantin toxicity, due to any aspect of VA 
medical treatment?

(c) If so, is it at least as likely as not 
that the veteran's condition was (1) 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the medical treatment; or 
(2) is due to an event not reasonably 
foreseeable. The examiner should provide a 
rationale for all opinions expressed.

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
all conflicting medical opinions, 
especially those rendered by private 
physicians.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

6.  After the above is complete, 
readjudicate the veteran's claims.  If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 
The SSOC must contain a full and complete 
reasons and bases for all decisions 
rendered, to include identification of all 
applicable laws and regulations.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  


The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


